 

EXECUTION VERSION

 

NOTE AND GUARANTY SECURITY AGREEMENT

 

THIS NOTE AND GUARANTY SECURITY AGREEMENT (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of June 30, 2017, by and among PAVMED
INC a Delaware corporation, (the “Borrower”), the other Grantors (as defined
below), and the Noteholders from time to time party hereto, including SCOPIA
HOLDINGS LLC, a Delaware limited liability company, in its capacity as
collateral agent (the “Collateral Agent”) on behalf of the Secured Parties (as
defined below).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower, the Collateral Agent and the Noteholders are entering
into that certain Note and Securities Purchase Agreement and the Notes, all
dated as of the date hereof (each has amended, restated, amended and restated,
supplemented or otherwise modified from time to time, respectively the “Notes”
and the “Purchase Agreement”). The Grantors are entering into this Security
Agreement in order to induce the Noteholders to enter into and extend credit to
the Borrower pursuant to the Notes and to secure the Obligations, including,
their obligations under the Guaranty.

 

ACCORDINGLY, the parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01. Terms Defined in the Notes or the Purchase Agreement. All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Notes or the Purchase Agreement.

 

Section 1.02. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Notes or the Purchase
Agreement are used herein as defined in Articles 8 or 9 of the UCC, as the
context may require (including without limitation, as if such terms were
capitalized in Article 8 or 9 of the UCC, as the context may require, the
following terms: “Account,” “Chattel Paper,” “Commercial Tort Claim,”
“Document,” “Electronic Chattel Paper,” “Equipment,” “Fixture,” “General
Intangible,” “Goods,” “Instruments,” “Inventory,” “Letter-of-Credit Right,”
“Supporting Obligation” and “Tangible Chattel Paper”).

 

Section 1.03. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, the following terms shall have the following meanings:

 

“Collateral Agent” has the meaning set forth in the preamble.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Borrower” has the meaning set forth in the preamble.

 

“Collateral” has the meaning set forth in Article 2.

 

“Contract Rights” means all rights of any Grantor under any Contract, including,
without limitation, (i) any and all rights to receive and demand payments under
such Contract, (ii) any and all rights to receive and compel performance under
such Contract and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with such Contract.

 

   

  

 

“Contracts” means all contracts between any Grantor and one or more additional
parties.

 

“Control” has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, present or future infringements for any of the
foregoing; (d) the right to sue for past, present, and future infringements of
any of the foregoing; and (e) all rights corresponding to any of the foregoing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
A.

 

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject.

 

“Grantors” means (i) the Borrower, PAVmed SPARCC Inc., a Delaware corporation,
and PAVmed Subsidiary Corp., a Delaware corporation, and (ii) each subsidiary
that becomes a party to this Security Agreement as a Grantor after the Closing
Date. Notwithstanding anything else provided herein, any reference to Grantors
in connection with a representation or covenant under this Security Agreement
that is limited by its terms to the Closing Date shall, for such purposes, mean
the Grantors on the Closing Date.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

  -2- 

  

 

“Intellectual Property Collateral” means collectively, all (a) Copyrights,
Patents, Trademarks, Trade Secrets, Domain Names, Licenses and Software and any
and all other IP Rights; (b) all income, royalties, damages, claims and payments
now or hereafter due and/or payable with respect to any of the foregoing,
including, without limitation, damages, claims and payments for past, present
and future infringements, misappropriation, dilution or other violations of any
of the foregoing; (c) all rights to sue for past, present and future
infringements, misappropriation, dilution or other violations of any of the
foregoing; and (d) all rights corresponding to any of the foregoing.

 

“Intellectual Property Security Agreement Supplements” means (a) a Trademark
Security Agreement Supplement, (b) a Patent Security Agreement Supplement or (c)
a Copyright Security Agreement Supplement, in each case, in a form reasonably
acceptable to the Collateral Agent.

 

“Licenses” means, with respect to any Grantor, whether as licensor or licensee,
all of such Grantor’s right, title, and interest in and to (a) any and all
licensing agreements or similar arrangements with respect to (1) Patents, (2)
Copyrights, (3) Trademarks, (4) Trade Secrets, (5) Software, or (6) any and all
other IP Rights, (b) all income, royalties, damages, claims and payments now or
hereafter due and/or payable with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
breaches thereof, (c) all rights to sue for past, present and future breaches
thereof, and (d) all rights corresponding to any of the foregoing.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any capital lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien on any asset.

 

“Money” has the meaning set forth in Article 1 of the UCC.

 

“Patents” means, with respect to any Grantor, all of such Grantor’s right, title
and interest in and to (a) any and all patents and patent applications; (b) all
inventions described and claimed therein; (c) all reissues, reexaminations,
substitutions, divisions, continuations, renewals, extensions and continuations
in part thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past, present and future infringements
thereof; (e) all rights to sue for past, present, and future infringements
thereof; and (f) all rights corresponding to any of the foregoing.

 

  -3- 

  

 

“Permits” shall mean all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority.

 

“Pledged Collateral” means all Pledged Stock and Stock Rights, including all
stock certificates, options or rights of any nature whatsoever in respect of the
Pledged Stock or other Stock Rights that may be issued or granted to, or held
by, any Grantor while this Security Agreement is in effect, all Instruments,
Securities and other Investment Property owned by any Grantor, whether or not
physically delivered to the Collateral Agent pursuant to this Security
Agreement, whether now owned or hereafter acquired by such Grantor and any and
all Proceeds thereof.

 

“Pledged Stock” means, with respect to any Grantor, the shares of Capital Stock
held by such Grantor as at the Closing Date, together with any other shares of
Capital Stock as are hereafter acquired by such Grantor.

 

“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Grantor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of Governmental
Authority), (iii) any and all Stock Rights and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

 

“Receivables” means any Account, Chattel Paper, Document, Instrument and/or any
General Intangible, in each case, that is a right or claim to receive money or
that is otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” means the Noteholders, together with their respective
successors and assigns.

 

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

 

“Stock Rights” means all dividends, warrants, instruments or other distributions
and any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Capital Stock constituting Collateral, any right to
receive any Capital Stock constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Capital Stock.

 

“Termination Date” means the date that all principal of and interest on all
Notes and all fees, expenses and other amounts payable under any Note Document
(other than contingent indemnification obligations) have been paid in full.

 

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) confidential and proprietary
information, including unpatented inventions, invention disclosures, engineering
or other data, information, production procedures, know-how, financial data,
customer lists, supplier lists, business and marketing plans, processes,
schematics, algorithms, techniques, analyses, proposals, source code, and data
collections; (b) all income, royalties, damages, claims and payments now or
hereafter due and/or payable with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
misappropriation or infringements of any of the foregoing; (c) all rights to sue
for past, present and future misappropriation or infringements of any of the
foregoing, including the right to settle suits involving claims and demands for
royalties owing; and (d) all rights corresponding to any of the foregoing.

 

  -4- 

  

 

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) all trademarks (including
service marks), common law marks, trade names, trade dress, domain names and
logos, slogans and other indicia of origin under the laws of any jurisdiction in
the world, and the registrations and applications for registration thereof and
the goodwill of the business connected to the use of and symbolized by the
foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims and payments for past, present
and future infringements or dilutions thereof; (d) all rights to sue for past,
present, and future infringements or dilutions of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (e) all rights corresponding to any of the foregoing..

 

ARTICLE 2
Grant of Security Interest

 

Section 2.01. Grant of Security Interest.

 

(a) As security for the prompt and complete payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby pledges, collaterally
assigns, mortgages, transfers and grants to the Collateral Agent, its successors
and permitted assigns, on behalf of and for the benefit of the Collateral Agent
and the Secured Parties, a continuing security interest in all of its right,
title and interest in, to and under all of the following personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor, and regardless of where located (all of which
are collectively referred to as the “Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

 

(iii) all Intellectual Property Collateral;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all Fixtures;

 

(vii) all General Intangibles;

 

(viii) all Goods;

 

(ix) all Instruments;

 

(x) all Inventory;

 

  -5- 

  

 

(xi) all Investment Property, Pledged Stock and other Pledged Collateral;

 

(xii) all letters of credit and Letter-of-Credit Rights;

 

(xiii) all Commercial Tort Claims;

 

(xiv) all Permits;

 

(xv) all Software and all recorded data of any kind or nature, regardless of the
medium of recording;

 

(xvi) all Contracts, together with all Contract Rights arising thereunder;

 

(xvii) all other personal property not otherwise described in clauses (i)
through (xvi) above;

 

(xviii) all Supporting Obligations; and

 

(xix) all accessions to, substitutions and replacements for and Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing and all collateral security and Guarantees
given by any Person with respect to any of the foregoing.

 

ARTICLE 3
Representations and Warranties

 

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent, for the benefit of the Collateral Agent and the Secured Parties, that:

 

Section 3.01. Title, Perfection and Priority; Filing Collateral. This Security
Agreement is effective to create a legal, valid and enforceable Lien on and
security interest in the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties and the Collateral Agent will have a fully
perfected First Priority security interest in the Collateral securing the
Obligations upon taking all actions to perfect such Liens as in accordance with
this Security Agreement.

 

Section 3.02. Names, Type and Jurisdiction of Organization, Organizational and
Identification Numbers.

 

(a) (i) As of the Closing Date, the exact legal name of each Grantor, as such
name appears in its respective organizational documents filed with the Secretary
of State of such Grantor’s jurisdiction of organization, is set forth in
Schedule 3.02(a) to the Disclosure Schedule attached hereto and (ii) as of the
Closing Date, each Grantor is the type of entity disclosed next to its name in
Schedule 3.02(a) to the Disclosure Schedule. Also, as of the Closing Date, set
forth in Schedule 3.02(a) to the Disclosure Schedule is the jurisdiction of
organization of each Grantor.

 

(b) Except as otherwise disclosed in Schedule 3.02(b) to the Disclosure
Schedule, as of the Closing Date, set forth in Schedule 3.02(b) to the
Disclosure Schedule is any other legal name that any Grantor has had in the past
five years, together with the date of the relevant change.

 

  -6- 

  

 

(c) As of the Closing Date, set forth in Schedule 3.02(c) to the Disclosure
Schedule is a list of the information required by Section 3.02(a) of the
Disclosure Schedule for any other Person (i) to which any Grantor became the
successor by merger, consolidation or acquisition or (ii) that has been
liquidated into, or transferred all or substantially all of its assets to, any
Grantor, at any time within the past five years preceding the Closing Date.

 

(d) As of the Closing Date, except as set forth in Schedule 3.02(d) to the
Disclosure Schedule or as otherwise disclosed in Schedule 3.02(c) to the
Disclosure Schedule, no Grantor has changed its jurisdiction of organization or
form of entity at any time during the past twelve months.

 

Section 3.03. Locations. The address of each Grantor’s chief executive office as
of the Closing Date is accurately disclosed on Schedule 3.03 to the Disclosure
Schedule.

 

Section 3.04. Intellectual Property.

 

(a) Except as set forth in Schedule 3.04(a), no Grantor has any interest in, or
title to, any Patent, Trademark, Domain Name or Copyright registration or
application.

 

(b) To the extent permitted by law, this Security Agreement is effective to
create valid and continuing Liens on and, upon filing of short-form intellectual
property security agreements in the form attached hereto as Annex A with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, perfected Liens, in favor of Collateral Agent, on each
Grantor’s Patents, Trademarks and Copyrights. Such perfected Liens are
enforceable as such as against any and all creditors of and purchasers from any
Grantor (other than with respect to intent-to-use trademark applications where
the filing of a lien prior to the registration of the mark could impact the
enforceability of the resulting trademark registration). Upon filing of
appropriate financing statements with the Secretary of State (or equivalent
office) of the state of organization of such Grantor and the filing of the
applicable Intellectual Property Security Agreement with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, the Collateral Agent shall have a fully perfected First Priority
Lien on the Collateral constituting United States issued or registered Patents,
Trademarks and Copyrights (and applications therefor).

 

(c) No Grantor is aware of (i) any third-party claim (A) that any of its owned
Patent, Trademark, Domain Name or Copyright registrations or applications is
invalid or unenforceable or (B) challenging such Grantor’s rights to such
registrations and applications or (ii) any basis for such claims with respect to
such Grantor, other than, in each case, to the extent any such third-party
claims would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.05. Pledged Collateral; Instruments and Chattel Paper. (i) All Pledged
Stock has been duly authorized and validly issued (to the extent such concepts
are relevant with respect to such Pledged Stock) by the issuer thereof and is
fully paid and non-assessable, (ii) each Grantor is the direct owner,
beneficially and of record, of the Pledged Stock described in Schedule 3.05 to
the Disclosure Schedule as held by such Grantor, (iii) each Grantor holds the
Pledged Stock described in Schedule 3.05 to the Disclosure Schedule as held by
such Grantor free and clear of all Liens, (iv) as of the Closing Date, all
certificates or instruments representing or evidencing the Pledged Collateral
which are required to be delivered pursuant to Section 4.02 hereof have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that the Collateral Agent has a perfected First Priority security interest
therein.

 

  -7- 

  

 

Section 3.06. Recourse. This Security Agreement is made with full recourse to
each Grantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Grantor contained herein, in the
Note Documents and otherwise in writing in connection herewith and therewith.

 

ARTICLE 4
Covenants

 

From the date hereof, and thereafter until the date the Obligations are repaid
in full and the Purchase Agreement is no longer in effect (in each case, subject
to Section 2.01(c) of this Security Agreement):

 

Section 4.01. General.

 

(a) Authorization to File Financing Statements; Ratification. Each Grantor
hereby (x) authorizes the Collateral Agent to (A) file all financing statements
(including amendments and continuations thereto) with respect to the Collateral
naming such Grantor as debtor and the Collateral Agent as secured party, in form
appropriate for filing under the UCC of the relevant jurisdiction, (B) make all
filings with the United States Patent and Trademark Office and the United States
Copyright Office (including filing any Intellectual Property Security Agreement)
for the purpose of perfecting, recording, enforcing, maintaining or protecting
the Lien of the Collateral Agent in each Grantor’s United States issued,
registered or applied for Patents, Trademarks and Copyrights (in each case, to
the extent constituting Collateral) and naming such Grantor as debtor and the
Collateral Agent as secured party and (y) agrees to take such other actions, in
each case as may from time to time be necessary and reasonably requested by the
Collateral Agent in order to establish and maintain a First Priority, valid,
enforceable and perfected security interest in and subject, in the case of
Pledged Collateral, to Section 4.02 hereof, Control of, the Collateral. Each
Grantor shall pay any applicable filing fees, recordation fees and related
expenses relating to its Collateral. The Collateral Agent may file financing
statements in any applicable UCC jurisdiction and may (i) indicate the
Collateral (A) as “all assets” of the applicable Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (B) by
any other description which reasonably approximates the description contained in
this Security Agreement and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) in each case to the extent
applicable, whether the Grantor is an organization, the type of organization and
any organization identification number issued to the Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the relevant real property to which the Collateral relates. Each Grantor agrees
to furnish any such information to the Collateral Agent promptly upon request.

 

(b) Further Assurances. Each Grantor agrees, at its own expense, to take any and
all actions reasonably necessary to defend title to the Collateral against all
Persons and to defend the security interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien.

 

(c) Change of Name, Etc. Following the occurrence of a name change, the relevant
Grantor shall promptly make all filings required under the UCC and take all
other actions reasonably requested by the Collateral Agent and deemed by the
Collateral Agent to be necessary or reasonable and appropriate to ensure that
the Collateral Agent shall continue at all times following such change to have a
valid, legal, enforceable and perfected First Priority Lien in such Collateral
for its benefit and the benefit of the Noteholders.

 

  -8- 

  

 

Section 4.02. Pledged Collateral.

 

(a) Delivery of Certificated Securities, Tangible Chattel Paper, Instruments and
Documents. Each Grantor will (i) on the Closing Date, deliver to the Collateral
Agent for the benefit of the Noteholders, the originals of all (x) certificated
Pledged Stock and (y) debt instruments, in each case under clauses (x) and (y),
to the extent constituting Collateral owned by such Grantor as of the Closing
Date, accompanied by undated instruments of transfer or assignment duly executed
in blank and (ii) after the Closing Date, hold in trust for the Collateral Agent
upon receipt and deliver to the Collateral Agent for the benefit of the
Collateral Agent and the Noteholders any (1) certificated Capital Stock and (2)
Material Debt Instruments, in each case, to the extent constituting Collateral
received after the date hereof, accompanied by undated instruments of transfer
or assignment duly executed in blank.

 

(b) Uncertificated Securities and Pledged Collateral. With respect to any
Capital Stock owned by any Grantor which is not a certificated Security for
purposes of the UCC, to the extent constituting Pledged Collateral, such Grantor
shall not permit any issuer of such Capital Stock to (i) enter into any
agreement with any Person, other than the Collateral Agent, whereby such issuer
effectively delivers “control” of such partnership interests or limited
liability company interests (as applicable) under the UCC to such Person, or
(ii) if such Capital Stock is not a Security for purposes of the UCC, allow such
Capital Stock to become Securities unless such Grantor certificates such
securities and complies with the procedures set forth in Section 4.02(a) within
the time period prescribed therein. Each Grantor which is an issuer of any
uncertificated Pledged Collateral described in this Section 4.02(b) hereby
agrees to comply with all instructions from the Collateral Agent without such
Grantor’s further consent.

 

(c) Registration in Nominee Name; Denominations. The Collateral Agent, on behalf
of the Noteholders, shall hold certificated Pledged Collateral required to be
delivered to the Collateral Agent under clause (a) above in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent, but at any time when an Event of Default shall have occurred and be
continuing, and upon prior written notice to the Borrower, the Collateral Agent
shall have the right (in its sole and absolute discretion) to hold the Pledged
Collateral in its own name as pledgee, or in the name of its nominee (as pledgee
or as sub-agent). At any time when an Event of Default has occurred and is
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

 

(d) Exercise of Rights in Pledged Collateral. It is agreed that:

 

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right, unless an Event of Default has occurred and
is continuing after prior written notice to the Borrower by the Collateral
Agent, to exercise all voting rights or other rights relating to the Pledged
Collateral for any purpose that does not violate this Security Agreement, or any
other Note Document;

 

(ii) the Collateral Agent or its nominee at any time when an Event of Default
has occurred and is continuing shall have the right to exercise the rights and
remedies provided under Section 5.01(a)(iv) (subject to the notice requirements
set forth therein) and upon the occurrence and during the continuance of an
Event of Default after prior written notice to the Borrower, all rights of the
Grantors to exercise or refrain from exercising voting or other consensual
rights as a holder with respect to any Pledged Collateral shall cease; and

 

(iii) subject to Section 5.01(a)(iv), each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral; provided that any
non-cash dividends or other distributions that would constitute Pledged
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding Capital Stock of the issuer of any Pledged
Collateral or received in exchange for Pledged Collateral or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall, to the extent constituting Collateral, hold in trust for the
Collateral Agent and be and become part of the Pledged Collateral, and, if
received by any Grantor, shall be delivered to the Collateral Agent as and to
the extent required by clause (a) above. The Collateral Agent shall promptly
deliver to the applicable Grantor (without recourse and without any
representation or warranty) any Pledged Collateral in its possession if
requested to be delivered to the issuer or the holder thereof in connection with
any redemption or exchange of such Pledged Collateral not prohibited by the
Purchase Agreement or any other Note Document.

 

  -9- 

  

 

Section 4.03. Intellectual Property.

 

(a) At any time when an Event of Default has occurred and is continuing, and
upon the written request of the Collateral Agent, each Grantor will (i) use its
commercially reasonable efforts to obtain all consents and approvals necessary
and appropriate for the assignment to or for the benefit of the Collateral Agent
of any License held by such Grantor in the U.S. to enable the Collateral Agent
to enforce the security interests granted hereunder and (ii) to the extent
required pursuant to any material License in the U.S. under which such Grantor
is the licensee, deliver to the licensor thereunder any notice of the grant of
security interest hereunder or such other notices required to be delivered
thereunder in order to permit the security interest created or permitted to be
created hereunder pursuant to the terms of such License.

 

(b) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any application for or registration of any Patent,
Trademark, Domain Name, or Copyright (now or hereafter existing) has become
abandoned or dedicated to the public, or of any determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) abandoning such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or to keep and
maintain the same.

 

(c) In the event that any Grantor (x) files an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office, (y) acquires any such
Patent, Trademark or Copyright by purchase or assignment, or (z) files a
Statement of Use or an Amendment to Allege Use with respect to any
“intent-to-use” Trademark application, in each case, after the Closing Date and
to the extent the same constitutes Collateral (and other than as a result of an
application that is then subject to an Intellectual Property Security Agreement
or Intellectual Property Security Agreement Supplement becoming registered), it
shall notify the Collateral Agent and, execute and deliver to the Collateral
Agent, at such Grantor’s sole cost and expense, any Intellectual Property
Security Agreement or Intellectual Property Security Agreement Supplement, as
applicable, or any other instrument as the Collateral Agent may reasonably
request to evidence the Collateral Agent’s security interest in such registered
Patent, Trademark or Copyright (or application therefor, other than with respect
to intent-to-use trademark applications where the filing of a lien prior to the
registration of the mark could impact the enforceability of the resulting
trademark registration), and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Collateral Agent to (i) maintain and pursue each application and to obtain and
maintain the registration of each Patent, Trademark, Domain Name and, to the
extent consistent with past practices, Copyright that constitutes Collateral
(now or hereafter existing), including by filing applications for renewal,
affidavits of use, affidavits of non-contestability and, if consistent with good
business judgment (as determined by such Grantor), by initiating opposition and
interference and cancellation proceedings against third parties, (ii) maintain
and protect the secrecy or confidentiality of its Trade Secrets and (iii)
otherwise protect and preserve such Grantor’s rights in, and the validity or
enforceability of, its Intellectual Property Collateral.

 

  -10- 

  

 

(e) Each Grantor shall promptly notify the Collateral Agent of any material
infringement or misappropriation of such Grantor’s Patents, Trademarks,
Copyrights or Trade Secrets of which it becomes aware, and shall take such
actions as are reasonable and appropriate under the circumstances to protect
such Patent, Trademark, Copyright or Trade Secret, except where such
infringement, misappropriation or dilution could not reasonably be expected to
cause a Material Adverse Effect.

 

Section 4.04. Commercial Tort Claims. After the Closing Date each relevant
Grantor shall notify the Collateral Agent of any Commercial Tort Claim with an
individual value (as reasonably estimated by the Borrower) in excess of $100,000
acquired by it, together with an update to Schedule 4.04 to the Disclosure
Schedule containing a summary description thereof sufficient to create a
security interest therein, and such Commercial Tort Claim (and the Proceeds
thereof) shall automatically constitute Collateral, all upon the terms of this
Security Agreement.

 

Section 4.05. Insurance. Except to the extent otherwise permitted to be retained
by any Grantor or applied by any Grantor pursuant to the terms of the Note
Documents, the Collateral Agent shall, at the time any proceeds of any insurance
in respect of the Collateral are distributed to the Collateral Agent, apply such
proceeds at any time the Collateral Agent is exercising remedies in accordance
with Section 5.01, in accordance with Section 5.04 hereof. Each Grantor assumes
all liability and responsibility in connection with the Collateral acquired by
it, and the liability of such Grantor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Grantor.

 

Section 4.06. Grantors Remain Liable Under Contracts. Each Grantor (rather than
the Collateral Agent or any Secured Party) shall remain liable (as between
itself and any relevant counterparty) to observe and perform all the conditions
and obligations to be observed and performed by it under any Contract relating
to the Collateral, all in accordance with the terms and conditions thereof.
Neither the Collateral Agent nor any Secured Party shall have any obligation or
liability under any Contract by reason of or arising out of this Security
Agreement or the receipt by the Collateral Agent or any Secured Party of any
payment relating to such Contract pursuant hereto, nor shall the Collateral
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Contract, to make any
payment, to make any inquiry as to the nature or sufficiency of any performance
or to collect the payment of any amounts which may have been assigned to them or
to which they may be entitled at any time or times

 

Section 4.07. Grantors Remain Liable Under Accounts. Notwithstanding anything
herein to the contrary, the Grantors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Collateral Agent or any Secured Party of any
payment relating to such Account pursuant hereto, nor shall the Collateral Agent
or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

  -11- 

  

 

ARTICLE 5
Remedies

 

Section 5.01. Remedies.

 

(a) Each Grantor agrees that, at any time when an Event of Default has occurred
and is continuing, the Collateral Agent may exercise any or all of the following
rights and remedies (in addition to the rights and remedies existing under
applicable law):

 

(i) the rights and remedies provided in this Security Agreement, the Purchase
Agreement, the Notes, or any other Note Document; provided that this Section
5.01(a) shall not limit any rights available to the Collateral Agent prior to
the occurrence and continuance of an Event of Default;

 

(ii) the rights and remedies available to a secured party under the UCC of each
relevant jurisdiction (whether or not the UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank’s right of setoff or bankers’ Lien) or
in equity when a debtor is in default under a security agreement;

 

(iii) without notice (except as specifically provided in Section 7.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, but subject to the terms of any applicable lease agreement,
personally, or by agents or attorneys, enter the premises of any Grantor where
any Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at one or more public
or private sales (which sales may be adjourned or continued from time to time
with or without notice and may take place at such Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Collateral Agent may deem
commercially reasonable;

 

(iv) upon one Business Day’s written notice to the Borrower, (A) transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral and (B) exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof; and

 

(v) to take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense forthwith cause the same to be moved to the place or
places so designated by the Collateral Agent and there delivered to the
Collateral Agent.

 

(b) Each Grantor acknowledges and agrees that compliance by the Collateral
Agent, on behalf of the Noteholders, with any applicable state or federal law in
connection with a disposition of the Collateral will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

  -12- 

  

 

(c) The Collateral Agent shall have the right in any public sale and, to the
extent permitted by applicable law, in any private sale, to purchase for the
benefit of the Collateral Agent and the Noteholders, all or any part of the
Collateral so sold, free of any right of equity redemption that Grantor is
permitted to release and waive pursuant to applicable law, and, each Grantor
hereby expressly releases such right to equity redemption to the extent
permitted by applicable law.

 

(d) Until the Collateral Agent is able to effect a sale, lease, transfer or
other disposition of any particular Collateral under this Section 5.01, the
Collateral Agent shall have the right to hold or use such Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving such Collateral or the value of such Collateral, or for any other
purpose deemed reasonably appropriate by the Collateral Agent. At any time when
an Event of Default has occurred and is continuing, the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and Noteholders), with respect to such
appointment without prior notice or hearing as to such appointment.

 

(e) Notwithstanding the foregoing, neither the Collateral Agent nor any Secured
Party shall be required to (i) make any demand upon, or pursue or exhaust any of
their rights or remedies against, the Grantors, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect Guarantee thereof, (ii)
marshal the Collateral or any Guarantee of the Obligations or to resort to the
Collateral or any such Guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

 

(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof. Each Grantor also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that no such private sale shall be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private.
The Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of any Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if any Grantor and the issuer would agree to do so.

 

(g) The Collateral Agent and each Noteholder (by its acceptance of the benefits
of this Security Agreement) acknowledges and agrees that notwithstanding any
other provisions in this Security Agreement or any other Note Document, the
exercise of rights or remedies with respect to certain Collateral and the
enforcement of any security interests therein may be limited or restricted by,
or require any consents, authorizations approvals or licenses under, applicable
law..

 

Section 5.02. Grantors’ Obligations Upon Default. Upon the request of the
Collateral Agent at any time when an Event of Default has occurred and is
continuing, each Grantor will:

 

(a) at its own cost and expense (i) assemble and make available to the
Collateral Agent, the Collateral and all books and records relating thereto at
any place or places reasonably specified by the Collateral Agent, whether at
such Grantor’s premises or elsewhere, (ii) deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Grantor) and (iii) if the Collateral Agent
so directs and in a form and in a manner reasonably satisfactory to the
Collateral Agent, legend the Accounts and the Contracts, as well as books,
records and documents (if any) of such Grantor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein; and

 

  -13- 

  

 

(b) subject to the terms of any applicable lease agreement, permit the
Collateral Agent and/or its representatives and/or agents, to enter, occupy and
use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay any Grantor for such use and occupancy.

 

Section 5.03. Intellectual Property Remedies.

 

(a) For the purpose of enabling the Collateral Agent to exercise the rights and
remedies under this Article 5 at any time when an Event of Default has occurred
and is continuing and at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent a power of attorney to sign any document which may be required
by the United States Patent and Trademark Office, the United States Copyright
Office or similar registrar or domain name registrar in order to effect an
absolute assignment of all right, title and interest in each registered Patent,
Trademark, Domain Name and Copyright and each application for any such
registration, and record the same. At any time when an Event of Default has
occurred and is continuing, the Collateral Agent may (i) declare the entire
right, title and interest of such Grantor in and to each item of Intellectual
Property Collateral to be vested in the Collateral Agent for the benefit of the
Noteholders, in which event such right, title and interest shall immediately
vest in the Collateral Agent for the benefit of the Noteholders, and the
Collateral Agent shall be entitled to exercise the power of attorney referred to
in this Section 5.03 to execute, cause to be acknowledged and notarized and
record such absolute assignment with the applicable agency or registrar; (ii)
sell any Grantor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased any Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Security Agreement and subject to any
restrictions contained in applicable third party licenses entered into by such
Grantor, sell Inventory which bears any Trademark owned by or licensed to any
Grantor and any Inventory that is covered by any Intellectual Property
Collateral owned by or licensed to any Grantor, and the Collateral Agent may
finish any work in process and affix any relevant Trademark owned by or licensed
to such Grantor, and sell such Inventory as provided herein; (iii) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using any
Intellectual Property Collateral in any manner whatsoever, directly or
indirectly; and (iv) assign or sell any Intellectual Property, in each case to
the extent constituting Collateral, as well as the goodwill of such Grantor’s
business connected with the use of and symbolized by any such Trademark and the
right to carry on the business and use the assets of such Grantor in connection
with which any such Trademark or Domain Name has been used.

 

(b) Each Grantor hereby grants to the Collateral Agent an irrevocable (until the
Termination Date), nonexclusive, royalty-free, world-wide license to its right
to use, license or sublicense any IP Rights now owned or hereafter acquired by
such Grantor, wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and (to the extent not prohibited by any applicable license) to all computer
software and programs used for compilation or printout thereof. The use of the
license granted to the Collateral Agent pursuant to the preceding sentence may
be exercised, at the option of the Collateral Agent, only when an Event of
Default has occurred and is continuing, provided that such licenses to be
granted hereunder with respect to Trademarks shall be subject to, with respect
to the goods and/or services on which such Trademarks are used, the maintenance
of quality standards that are sufficient to preserve the validity of such
Trademarks and are consistent with past practices.

 

  -14- 

  

 

Section 5.04. Application of Proceeds.

 

(a) The Collateral Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral received by it pursuant to
the exercise of remedies in accordance with this Agreement and as set forth in
Section 9 of the Notes.

 

(b) Except as otherwise provided herein or in any other Note Document, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, money or balance received by it pursuant to the exercise of
remedies in accordance with this Security Agreement. Upon any sale of Collateral
by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), a receipt by the Collateral Agent or of
the officer making the sale of such proceeds, moneys or balances shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Obligations.

 

ARTICLE 6
Account Verification; Attorney in Fact; Proxy

 

Section 6.01. Account Verification. The Collateral Agent may at any time and
from time to time when an Event of Default has occurred and is continuing and
upon prior written notice to the relevant Grantor, in the Collateral Agent’s own
name, in the name of a nominee of the Collateral Agent, or in the name of any
Grantor, communicate (by mail, telephone, facsimile or otherwise) with the
Account debtors of such Grantor, parties to Contracts with such Grantor and
obligors in respect of Instruments of such Grantor to verify with such Persons,
to the Collateral Agent’s reasonable satisfaction, the existence, amount, terms
of, and any other matter relating to, Accounts, Contracts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables that constitute Collateral.

 

Section 6.02. Authorization for the Collateral Agent to Take Certain Action.

 

(a) Each Grantor hereby irrevocably authorizes the Collateral Agent and appoints
the Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as its true and lawful attorney in fact (i) at any time and
from time to time in its sole discretion (A) to execute (to the extent necessary
under the law of the applicable jurisdiction) on behalf of such Grantor as
debtor and to file financing statements necessary or desirable in the Collateral
Agent’s reasonable discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (B) to
file a carbon, photographic or other reproduction of this Security Agreement as
a financing statement and to file any amendment of a financing statement with
respect to the Collateral (which would not add new collateral or add a debtor,
except as otherwise provided for herein or in any other Note Document) in such
offices as the Collateral Agent in its reasonable discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral and (C) during the
continuation of an Event of Default after prior written notice to the Borrower,
in the sole discretion of the Collateral Agent (in the name of such Grantor or
otherwise) to contact and enter into one or more agreements with the issuers of
uncertificated securities that constitute Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Collateral Agent Control over such Pledged Collateral in accordance
with the terms hereof (including, without limitation, Section 2.01(c) of this
Security Agreement) and (ii) during the continuation of an Event of Default, in
the sole discretion of the Collateral Agent (in the name of such Grantor or
otherwise) after prior written notice to the Borrower, (A) to endorse and
collect any cash proceeds of the Collateral and to apply the proceeds of any
Collateral received by the Collateral Agent to the Obligations as provided
herein or in the Notes or any other Note Document (B) to demand payment or
enforce payment of any Receivable in the name of the Collateral Agent or such
Grantor and to endorse any check, draft and/or any other instrument for the
payment of money relating to any such Receivable, (C) to sign such Grantor’s
name on any invoice or bill of lading relating to any Receivable, any draft
against any Account Debtor of such Grantor, and/or any assignment and/or
verification of any Receivable, (D) to exercise all of any Grantor’s rights and
remedies with respect to the collection of any Receivable and any other
Collateral, (E) to settle, adjust, compromise, extend or renew any Receivable,
(F) to settle, adjust or compromise any legal proceedings brought to collect any
Receivable, (G) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account debtor of such
Grantor, (H) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
any Receivable, (I) to change the address for delivery of mail addressed to such
Grantor to such address as the Collateral Agent may designate and to receive,
open and dispose of all mail addressed to such Grantor (provided copies of such
mail are provided to such Grantor), (J) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for Permitted
Liens), (K) to make, settle and adjust claims in respect of Collateral under
policies of insurance and endorse the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance, and make all determinations and decisions with respect thereto (L) to
obtain or maintain the policies of insurance in accordance with its past
practices or to pay any premium in whole or in part relating thereto and (M) to
do all other acts and things or institute any proceedings which the Collateral
Agent may reasonably deem to be necessary (pursuant to this Security Agreement
and the other Note Documents and in accordance with applicable law) to carry out
the terms of this Security Agreement and to protect the interests of the
Noteholders; and such Grantor agrees to reimburse the Collateral Agent for any
payment made in connection with this paragraph or any expense (including
reasonable and documented attorneys’ fees, court costs and out-of-pocket
expenses) and other charges related thereto incurred by the Collateral Agent in
connection with any of the foregoing (it being understood that any such sums
shall constitute additional Obligations); provided that, this authorization
shall not relieve such Grantor of any of its obligations under this Security
Agreement or any other Note Document.

 

  -15- 

  

 

(b) All such acts of such attorney or designee are hereby ratified and approved
by each Grantor. The powers conferred on the Collateral Agent, for the benefit
of the Collateral Agent and Noteholders, under this Section 6.02 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any Secured Party to exercise any such
powers.

 

Section 6.03. PROXY. EACH GRANTOR HEREBY IRREVOCABLY (UNTIL THE TERMINATION
DATE) CONSTITUTES AND APPOINTS THE COLLATERAL AGENT AS ITS PROXY AND
ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.02 ABOVE) WITH RESPECT TO THE
PLEDGED COLLATERAL, INCLUDING, DURING THE CONTINUATION OF AN EVENT OF DEFAULT
AND SUBJECT TO ANY NOTICE REQUIREMENTS AS SET FORTH HEREIN, THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL, DURING THE CONTINUATION OF
AN EVENT OF DEFAULT AND SUBJECT TO ANY NOTICE REQUIREMENTS AS SET FORTH HEREIN,
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING
OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR
COLLATERAL AGENT THEREOF), IN EACH CASE ONLY WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND UPON ONE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE BORROWER.

 

  -16- 

  

 

Section 6.04. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE 6 IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.12. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION SUBJECT TO SECTION 7.20 HEREOF; PROVIDED, THAT THE
FOREGOING EXCEPTION SHALL NOT BE CONSTRUED TO OBLIGATE THE COLLATERAL AGENT TO
TAKE OR REFRAIN FROM TAKING ANY ACTION WITH RESPECT TO THE COLLATERAL.

 

ARTICLE 7
General Provisions

 

Section 7.01. Waivers. To the maximum extent permitted by applicable law, each
Grantor hereby waives notice of the time and place of any judicial hearing in
connection with the Collateral Agent’s taking possession of the Collateral or of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made, including without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies. To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to any Grantor, addressed as set forth in Article
8, at least 10 days prior to (a) the date of any such public sale or (b) the
time after which any such private disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages and demands
against the Collateral Agent arising out of the repossession, retention or sale
of the Collateral, except those arising out of the bad faith, the gross
negligence or willful misconduct of the Collateral Agent as determined by a
court of competent jurisdiction in a final and non-appealable judgment. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent, any valuation, stay (other than an automatic stay under
any applicable Debtor Relief Law), appraisal, extension, moratorium, redemption
or similar law and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest, any notice (to the maximum extent permitted
by applicable law) of any kind or all other requirements as to the time, place
and terms of sale in connection with this Security Agreement or any Collateral.

 

  -17- 

  

 

Section 7.02. Limitation on the Collateral Agent’s and Secured Party’s Duty with
Respect to the Collateral. The Collateral Agent shall not have any obligation to
clean or otherwise prepare the Collateral for sale. The Collateral Agent shall
use reasonable care with respect to the Collateral in its possession; provided
that the Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to which it accords its own
property. Neither the Collateral Agent nor any Secured Party shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or of such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it
would be commercially reasonable for the Collateral Agent, subject to Section
7.06, (a) to fail to incur expenses to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of (unless expressly required
under any applicable agreement), or to obtain or, if not required by any other
applicable law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against Account debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (d) to exercise collection remedies against Account debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other Persons, whether
or not in the same business as any Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (i) to dispose of assets in wholesale
rather than retail markets, (j) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (k) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss in connection
with any collection or disposition of Collateral or to provide to the Collateral
Agent a guaranteed return from the collection or disposition of Collateral or
(l) to the extent deemed appropriate by the Collateral Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Collateral Agent in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 7.02 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies with respect to the Collateral and that
other actions or omissions by the Collateral Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.02. Without limitation upon the foregoing, nothing contained in this
Section 7.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Collateral Agent that would not have been granted or imposed
by this Security Agreement or by applicable law in the absence of this Section
7.02.

 

Section 7.03. Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to any Receivable. In view of the foregoing, each Grantor agrees
that the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing and upon prior written notice to the
relevant Grantor, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Collateral Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Collateral Agent shall be commercially reasonable so long as the Collateral
Agent acts in good faith based on information known to it at the time it takes
any such action.

 

  -18- 

  

 

Section 7.04. Collateral Agent Performance of Debtor Obligations. Without having
any obligation to do so, the Collateral Agent may, at any time when an Event of
Default has occurred and is continuing, upon prior written notice to the
Borrower, perform or pay any obligation which any Grantor has agreed to perform
or pay under this Security Agreement and which obligation is due and unpaid and
not being contested by such Grantor in good faith, and such Grantor shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 7.04 as an Obligation.

 

Section 7.05. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Collateral Agent to exercise any right or remedy granted under this
Security Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and no single or partial
exercise of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Grantors and the Collateral Agent and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or afforded by law shall be cumulative and all shall be available to
the Collateral Agent until the Termination Date.

 

Section 7.06. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable law, and
all of the provisions of this Security Agreement are intended to be subject to
all applicable law that may be controlling and to be limited to the extent
necessary so that such provisions do not render this Security Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
To the extent permitted by law, any provision of this Security Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Security Agreement; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. If the exercise of rights or remedies with
respect to certain Collateral and the enforcement of any security interests
therein require any consents, authorizations approvals or licenses under any
applicable law, no such actions shall be taken unless and until all requisite
consents, authorizations approvals or licenses have been obtained.

 

Section 7.07. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interests granted hereunder and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Notes, any other Note Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Notes, any other Note Document or any other agreement or instrument relating to
the foregoing, (c) any exchange, release or non-perfection of any Lien on any
Collateral, or any release or amendment or waiver of or consent under or
departure from any guaranty, securing or guaranteeing all or any of the
Obligations, (d) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Grantor, (e) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Security Agreement or any other Note
Document or (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Obligations or
this Security Agreement (other than a termination of any Lien contemplated by
Section 7.12 or the occurrence of the Termination Date).

 

  -19- 

  

 

Section 7.08. Benefit of Security Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Collateral Agent and the Noteholders and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement). No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent hereunder for the benefit of the
Collateral Agent and the Noteholders.

 

Section 7.09. [RESERVED]

 

Section 7.10. [RESERVED].

 

Section 7.11. Headings. The titles of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

Section 7.12. Termination or Release.

 

(a) This Security Agreement shall continue in effect until the Termination Date,
and the Liens granted hereunder shall only be released, in whole or in part,
with the prior written consent of the Collateral Agent.

 

(b) In connection with any termination or release pursuant to paragraph (a)
above, the Collateral Agent shall promptly execute (if applicable) and deliver
to any Grantor, at such Grantor’s expense, all UCC termination statements and
similar documents that such Grantor shall reasonably request to evidence and/or
effectuate such termination or release and deliver all applicable Pledged
Collateral. Any execution and delivery of documents pursuant to this Section
7.12 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. The Borrower shall reimburse the
Collateral Agent for all reasonable and documented costs and out-of-pocket
expenses, including the fees and expenses of one outside counsel (and, if
necessary, of one local counsel in any relevant jurisdiction), incurred by it in
connection with any action contemplated by this Section 7.12.

 

(c) The Collateral Agent shall have no liability whatsoever to any Secured Party
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in good faith believes to be in accordance with) the terms
of this Section 7.12.

 

Section 7.13. Entire Agreement. This Security Agreement, together with the other
Note Documents, embodies the entire agreement and understanding between each
Grantor and the Collateral Agent relating to the Collateral and supersedes all
prior agreements and understandings between any Grantor and the Collateral Agent
relating to the Collateral.

 

Section 7.14. CHOICE OF LAW. THIS SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECURITY AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  -20- 

  

 

Section 7.15. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION (SUBJECT TO THE LAST SENTENCE OF
THIS CLAUSE (A)) OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT THEREFROM)
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, IN SUCH FEDERAL
COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENTS BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY APPLICABLE REQUIREMENTS OF LAW. EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT IN ANY SUCH COURT. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT THE
COLLATERAL AGENT AND NOTEHOLDERS RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST
ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH
THE EXERCISE OF ANY RIGHTS IN RESPECT OF THE COLLATERAL UNDER THIS SECURITY
AGREEMENT.

 

(b) To the extent permitted by APPLICABLE REQUIREMENTS OF law, each party to
this security Agreement hereby irrevocably waives personal service of any and
all process upon it and agrees that all such service of process may be made by
registered mail (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) directed to it at
its address for notices as provided for in Section 9.01 of the First Lien Credit
Agreement. each party TO THIS SECURITY AGREEMENT hereby waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder that service of process
was invalid and ineffective. Nothing in this security Agreement will affect the
right of any party to this security Agreement to serve process in any other
manner permitted by APPLICABLE REQUIREMENTS OF law.

 

Section 7.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, LEGAL PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER NOTE
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

  -21- 

  

 

Section 7.17. Indemnity. Each Grantor hereby agrees to indemnify the
Indemnitees, as, and to the extent, set forth in Section 5.7 of the Purchase
Agreement.

 

Section 7.18. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or by email as a “.pdf”
or “.tif” attachment or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

 

Section 7.19. RESERVED.

 

Section 7.20. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Grantors or Noteholders shall assert, and each
hereby waives, any claim against each other or any affiliates thereof, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Security Agreement or any agreement or instrument
contemplated hereby, except, in the case of any claim by any Indemnitee against
any of the Grantors, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 7.17.

 

Section 7.21. RESERVED.

 

Section 7.22. Successors and Assigns. Whenever in this Security Agreement any
party hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent in this
Security Agreement shall bind and inure to the benefit of their respective
successors and permitted assigns. Except in a transaction expressly permitted
under the Note Documents, no Grantor may assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent.

 

Section 7.23. Survival of Agreement. Without limiting any provision of any other
Note Document or Section 7.17 hereof, all covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Note Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Security Agreement or any other Note Document shall be considered to
have been relied upon by the Noteholders and shall survive the execution and
delivery of the Note Documents and the selling of any Notes, regardless of any
investigation made by any such Noteholder or on its behalf and notwithstanding
that the Collateral Agent or any Noteholder may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty and
shall continue in full force and effect until the Termination Date, or with
respect to any individual Grantor until such Grantor is otherwise released from
its obligations under this Security Agreement in accordance with the terms
hereof.

 

  -22- 

  

 

ARTICLE 8
Notices

 

Section 8.01. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be delivered in accordance with the
applicable terms of the Purchase Agreement (it being understood and agreed that
references in such Section to “herein,” “hereunder” and other similar terms
shall be deemed to be references to this Security Agreement).

 

Section 8.02. Change in Address for Notices. The Collateral Agent, any Grantor
and any Noteholder may change the address or facsimile number for service of
notice upon it by a notice in writing to the other parties hereto.

 

ARTICLE 9
The Collateral Agent

 

Scopia Holdings LLC is hereby appointed Collateral Agent for the Noteholders
hereunder. It is expressly understood and agreed by the parties to this Security
Agreement that any authority conferred upon the Collateral Agent hereunder is
subject to the terms of the delegation of authority made by the Noteholders to
the Collateral Agent, and that the Collateral Agent has agreed to act (and any
successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in this Article 9. Any successor Collateral Agent appointed
pursuant to this Article 9 shall be entitled to all the rights, interests and
benefits of the Collateral Agent hereunder.

 

Any Person serving as Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Noteholder as any other Noteholder and may exercise
the same as though it were not the Collateral Agent, and the term “Noteholder”
or “Noteholders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Noteholder, include
each Person serving as Collateral Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Noteholder or other Party to the Note Documents
or any subsidiary of any Noteholder or other Party to the Note Documents or
other Affiliate thereof as if it were not the Collateral Agent hereunder. The
Noteholders acknowledge that, pursuant to such activities, the Collateral Agent
or its Affiliates may receive information regarding any Noteholder or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Noteholder or such Affiliate) and acknowledge that
the Collateral Agent shall not be under any obligation to provide such
information to them.

 

The Collateral Agent shall not have any duties or obligations except those
expressly set forth in the Note Documents. Without limiting the generality of
the foregoing, (a) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default
exists, and the use of the term “agent” herein and in the other Note Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law; it being understood that such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties, (b) the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers that are expressly
contemplated by the Note Documents and which the Collateral Agent is required to
exercise in writing as directed by the Noteholders; provided that the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Collateral Agent to liability or that is
contrary to any Note Document or applicable laws, and (c) except as expressly
set forth in the Note Documents, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Collateral Agent or any of its Affiliates in
any capacity. The Collateral Agent shall not be liable to the Noteholders for
any action taken or not taken by it with the consent or at the request of the
Noteholders or in the absence of its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein. The Collateral Agent
shall not be deemed to have knowledge of the existence of any Default or Event
of Default unless and until written notice thereof is given to the Collateral
Agent by the Company or any Noteholder, and the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Note Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Note Document, (iii) the performance or observance of any
covenant, agreement or other term or condition set forth in any Note Document or
the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Note Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
any Lien on the Collateral or the existence, value or sufficiency of the
Collateral, (vi) the satisfaction of any condition set forth in Article III of
the Note Purchase Agreement or elsewhere in any Note Document, other than to
confirm receipt of items expressly required to be delivered to the Collateral
Agent or (vii) any property, book or record of any Noteholder or any Affiliate
thereof.

 

  -23- 

  

 

By accepting the benefits of this Security Agreement and each other Note
Document, each Noteholder expressly acknowledges and agrees that this Security
Agreement may be enforced only by the action of the Collateral Agent, and that
such Noteholder shall not have any right individually to seek to enforce or to
enforce this Security Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Noteholders upon the
terms of this Security Agreement and the other Note Documents.

 

The Collateral Agent may rely on advice of counsel as to whether any or all UCC
financing statements of the Grantors need to be amended. If any Grantor fails to
provide information to the Collateral Agent about such changes on a timely
basis, the Collateral Agent shall not be liable or responsible to any Noteholder
for any failure to maintain a perfected security interest in such Grantor’s
property constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Grantor does not inform the Collateral Agent
of such changes, the Noteholders acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Grantor.

 

[Remainder intentionally left blank | signature pages follow]

 

  -24- 

  

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS       PAVMED INC.         By: /s/ Lishan Aklog   Name:  Lishan Aklog
  Title: Chairman & CEO         PAVmed SPARCC Inc.         By: /s/ Lishan Aklog
  Name:  Lishan Aklog   Title: Chairman & CEO         PAVmed Subsidiary Corp.  
      By: /s/ Lishan Aklog   Name:  Lishan Aklog   Title: Chairman        

COLLATERAL AGENT

 

SCOPIA HOLDINGS LLC

          By: /s/ Matthew Sirovich   Name:  Matthew Sirovich   Title: Class A
Member

 

  A-A-1 

  

 

 

